Opinion
Pee Cueiam,
In light of the decisions of this Court in Commonwealth ex rel. Cunningham v. Maroney, 421 Pa. 157, 218 A. 2d 811 (1966); Commonwealth ex rel. Branam v. Myers, 420 Pa. 77, 216 A. 2d 89 (1966); Commonwealth ex rel. Robinson v. Myers, 420 Pa. 72, 215 A. 2d 637 (1966); Commonwealth ex rel. Stevens v. Myers, *634419 Pa. 1, 213 A. 2d 613 (1865), the order of the court below is vacated and the record remanded for consideration of the contention contained in appellant’s petition that he was denied his constitutional right to the assistance of counsel on appeal. Cf. Douglas v. California, 372 U.S. 353, 83 S. Ct. 814 (1963).
Mr. Justice Cohen took no part in the consideration or decision of this case.